Palmer, J.,
concurring.
I concur in the result. I write separately, however, to express my disagreement with the choice of laws principle adopted in Cleveland v. U.S. Printing Ink, Inc., 218 Conn. 181, 588 A.2d 194 (1991).
I do not believe that the legislature intended that the Second Injury and Compensation Assurance Fund (Fund) be available to compensate an out-of-state nonresident employee of an out-of-state trucking company for injuries to the employee resulting from a motor vehicle accident in Connecticut. In such circumstances, the only basis for compensating the plaintiff from the Fund is the happenstance that the accident occurred in this state. Application of the sensible choice of laws approach suggested for workers’ compensation cases by Justice Shea in his dissent in Cleveland, whereby we would apply the law of the state with the most significant relationship to the contract of employment rather than the law of the state in which the accident happened to occur; id., 195-97 (Shea, J., dissenting); would have avoided the unintended result reached in Cleveland. Applying the choice of laws principle espoused by Justice Shea to this case, the plaintiff, a North Carolina resident employed by a North Carolina company, would be entitled to compensation in North *411Carolina, where he has also filed a workers’ compensation claim, to the extent allowed by the laws of that state. He would not be eligible for compensation from this state’s Second Injury and Compensation Assurance Fund—a fund maintained through mandatory contributions from Connecticut employers—because Connecticut is not the state with the greatest interest in the plaintiff’s employment relationship.
It is not clear to me, moreover, that the scant legislative history of the 1993 amendment to the definition of the term “employee” reflects the intent of the legislature to change, rather than to clarify, the statutory scheme. That definitional revision, part of a major overhaul of the workers’ compensation statutes, drew only brief comment from two speakers, Senator Michael P. Meotti and Commissioner Jesse M. Frankl, chairman of the workers’ compensation commission. Meotti’s remarks on the proposed 1993 amendments included a single reference to the issue of recovery by nonresidents, without elaboration or discussion. See 36 S. Proc., Pt. 11,1993 Sess., p. 3934. Frankl, however, specifically noted that the proposed legislation adopted the position of the dissent in Cleveland, which, he concluded, more accurately reflected the legislative purpose underlying the Fund: “What occurs in a situation like this is that individuals, the employer in these cases are out of state, and therefore the second injury fund would have to come into being. And that’s not the purpose of the second injury fund. It’s to help pay for claims of Connecticut residents where the employer, for one reason or another, doesn’t have workers’ compensation insurance. ” (Emphasis added.) Conn. Joint Standing Committee Hearings, Labor and Public Employees, 1993 Sess., p. 1211. In my view, these comments, and the prompt legislative response to Cleveland in connection with the major revisions to the workers’ compensation statutes, suggest that the legislature may well have disapproved our holding in that case.
*412I agree with the majority, however, that stare decisis serves “the cause of stability and certainty in the law—a condition indispensable to any well-ordered system of jurisprudence . . Herald Publishing Co. v. Bill, 142 Conn. 53, 61-62, 111 A.2d 4 (1955); and that “[t]he doctrine requires a clear showing that an established rule is incorrect and harmful before it is abandoned.” (Emphasis added; internal quotation marks omitted.) White v. Burns, 213 Conn. 307, 335, 567 A.2d 1195 (1990). Subsequent to the effective date of the 1993 amendment, an out-of-state nonresident employee of an out-of-state employer will not be eligible for compensation from the Fund, so that, as the majority points out, the precedential value of Cleveland has been severely limited. Moreover, consideration must be given to the fact that Cleveland was decided by this court sitting en banc. I concur, therefore, notwithstanding my disagreement with our holding in Cleveland.